Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements submitted on 7/30/2020 and 7/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-13 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deppermann et al. (U.S. Patent Application Publication No. 2008/0317279 A1, as cited by Applicant).
For claim 1, Deppermann et al. shows an automated method for removing tissue from a seed ([0007]), the automated method comprising: singulating a seed from a plurality of seeds ([0047]: “individual seeds are picked up”); imaging the singulated seed ([0058]) to obtain at least one characteristic of the seed ([0059]: “analyzes the data to determine a directional orientation of the tip of each seed”); positioning the singulated seed in a sampler of an automated seed sampling assembly ([0061]: “independently properly orient each respective seed for sampling at the sample and sort station 500”); and removing, by the sampler, tissue ([0040]) from the singulated seed based on the at least one characteristic of the seed ([0065]: seed in the proper orientation).  
For claim 2, Deppermann et al. shows the automated method of claim 1, wherein removing the tissue from the singulated seed includes removing a tissue sample having a specific size and/or shape from the singulated seed, based on the at least one characteristic of the seed ([0077]).  
For claim 3, Deppermann et al. shows the automated method of claim 1, further bin comprising adjusting the sampler, based on the at least one characteristic of the seed, prior to removing the tissue from the singulated seed ([0077]).  
For claim 4, Deppermann et al. shows the automated method of claim 3, wherein adjusting the sampler includes adjusting an operation of the sampler to remove a tissue sample from the singulated seed having a specific size and/or shape ([0077]).  
For claim 5, Deppermann et al. shows the automated method of claim 1, wherein singulating the seed from the plurality of seeds includes removing the seed from a seed bin (Fig. 3A: 104) including the plurality of seeds ([0047]).  
For claim 8, Deppermann et al. shows the automated method of claim 1, wherein imaging the singulated seed includes capturing at least one image of the singulated seed ([0040]); and wherein the method further comprising determining the at least one characteristic of the seed based on the at least one image ([0059]).  
For claim 9, Deppermann et al. shows the automated method of claim 8, wherein the at least one characteristic includes a size and/or a shape of the seed ([0077]).  
For claim 10, Deppermann et al. shows the automated method of claim 1, further comprising: analyzing the tissue removed from the seed for at least one trait of interest; and selecting and cultivating the seed, in response to presence of the at least one trait of interest at the seed ([0093]).  
For claim 11, Deppermann et al. shows an automated method for removing tissue samples from multiple seeds ([0007]) at an automated seed sampling system, the method comprising: singulating multiple individual seeds from a plurality of seeds ([0040]) at a seed bin (Fig. 3A: 104) of an automated seed sampling system; imaging, by an imaging device of the automated seed sampling system ([0058]), each of the singulated seeds to obtain, for each of the singulated seeds, at least one characteristic of the singulated seed ([0059]: “analyzes the data to determine a directional orientation of the tip of each seed”); positioning, by a transport assembly of the automated seed sampling system, the singulated seeds in a seed sampling assembly of the automated seed sampling system ([0061]); and removing, by the seed sampling assembly, a tissue sample from each of the singulated seeds ([0040]), wherein, for each of the singulated seeds, a size and/or shape of the tissue sample removed from the singulated seed is based on the at least one characteristic of the singulated seed ([0065] and [0077]: small or larger seeds).  
For claim 12, Deppermann et al. shows the automated method of claim 11, further comprising adjusting an operation of the seed sampling assembly, based on the at least one characteristic of each of the singulated seeds, prior to removing the tissue sample from each of the singulated seeds ([0077]). 
For claim 13, Deppermann et al. shows the automated method of claim 11, wherein singulating the multiple individual seeds includes removing, by at least one separating wheel of the automated seed sampling system, the individual seeds from the seed bin ([0047]: “individual seeds are picked up”).
For claim 17, Deppermann et al. shows the automated method of claim 11, wherein imaging the singulated seeds includes capturing, by a camera of the imaging device, at least one image of each of the singulated seeds ([0040]); and wherein the method further comprising determining, for each of the singulated seeds, the at least one characteristic of the singulated seed based on the at least one image captured for said seed ([0059]).  
For claim 18, Deppermann et al. shows the automated method of claim 11, further comprising: analyzing the tissue sample removed from each of the singulated seeds for at least one trait of interest; and selecting and cultivating ones of the singulated seeds, in response to presence of the at least one trait of interest ([0093]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deppermann et al. in view of Maejima (JP 2002316099 A).
For claims 6 and 14, Deppermann et al. disclose the method substantially as claimed but fails to show agitating the plurality of seeds in the seed bin while removing the seed from the seed bin.  However, Maejima teaches a method comprising: agitating (as discussed in the translated description “And a replenishment guide plate 42 are arranged, and the air is arranged so as to blow air toward the bottom, so that the falling gel-coated seeds are agitated to prevent the occurrence of bridges.”) the plurality of seeds (Fig. 9: 19) in the seed bin (Figs. 7-9: 40) while removing the individual seeds from the seed bin.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deppermann et al. to include agitating the seeds in the seed bin as taught by Maejima for the advantage of preventing clustering of the seeds as they exit the seed bin.

Claims 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deppermann et al. in view of Bhide et al. (WO 9720209 A2)
For claims 7, 15 and 16, Deppermann et al. disclose the method substantially as claimed, but fails to specifically show further comprising: counting, by a sensor, the singulated seed after the singulated seed is removed from the seed bin; and/or counting, by a sensor, the singulated seed while positioning the singulated seed in the sampler.  However, Bhide et al. teaches a method comprising: counting, by a sensor, the singulated seeds (page 17, lines 23-29: “dual-view optics system”); wherein counting the singulated seeds includes counting the singulated seeds while positioning the singulated in the seed sampling assembly (page 17, lines 23-29: “seeding into 96- or 48- well microtiter plates”).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deppermann et al. to include counting the singulated seeds as taught by Bhide et al. for the advantage of monitoring the number of seeds moving though the automated seed sampling system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Deppermann et al., as above.
For claim 19, Deppermann et al. disclose the method substantially as claimed but fails to show wherein the automated seed sampling system defines a footprint of about ten feet by ten feet or less.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deppermann et al. to include a footprint of the automated seed sampling system of about ten feet by ten feet or less for the advantage of reducing the environmental impact of operation, since the size of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Deppermann et al. in view of Barla-Szabo (WO 8302872 A1).
For claim 20, Deppermann et al. disclose the method substantially as claimed but fails to show wherein the seed sampling assembly removes tissue samples from the singulated seeds at a rate of at least about four seeds per second. However, Barla-Szabo teaches a method comprising: the seed sampling assembly moves the singulated seeds at a rate of at least about four seeds per second (page 9, lines 6-7). It is noted that the reference fails to specifically mention removal of tissue, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Deppermann et al. to include movement of 5 seeds per second through the seed sampling assembly as taught by Barla-Szabo for the advantage of efficiently sampling tissue of the seeds for the at least one characteristic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643